Citation Nr: 0912256	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-20 346	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
mastocytosis from May 9, 2005, to March 17, 2008.  

2.  Entitlement to a rating in excess of 10 percent for 
mastocytosis from March 18, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from June 1995 to June 
1999.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2008 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Petersburg, Florida, (hereinafter 
RO).  

In February 2009, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the February 2009 hearing before the undersigned, it was 
asserted that consideration should be given to Diagnostic 
Codes other than those that pertain to skins disorders, to 
include those pertaining to gastrointestinal and 
cardiovascular symptomatology, in the evaluation of the 
Veteran's service connected mastocytosis because such 
symptomatology results from this condition.  It was also 
asserted that in order to obtain sufficient clinical 
information to determine the proper rating for this 
condition, the Veteran should be afforded a VA Compensation 
and Examination by a hematologist.  Given these contentions 
and the fact that information of record indicates that the 
service connected disability may include symptomatology other 
than that involving the skin, to include diaphoresis, 
hypotension and syncope (see eg.  March 18, 2008, and August 
19, 2008, VA hematology-oncology outpatient treatment 
reports; see also, October 5, 2006, private medical report 
stating that the Veteran's mastocytosis is a bone marrow 
disease and "more like Leukemia"), the Board concludes that 
the requested VA examination is necessary in this case in 
order to comply with the duty to assist the Veteran.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding that 
fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of the 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  

In determining that the requested VA examination is indicated 
in this case, the Board find that the reasons the Veteran 
provided for failure to report to VA examinations scheduled 
in August and September 2008 in his sworn testimony to the 
undersigned to be a sufficient basis to preclude a denial of 
the Veteran's claim under 38 C.F.R. § 3.655(b).  The Veteran 
is notified by the directions to the RO below however that he 
will only be provided with one more opportunity to attend a 
VA hematologic examination, and that his claim will be denied 
if he fails to report for the scheduled examination without 
good cause.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA 
hematologic examination to determine the 
current extent of the impairment 
resulting from his service-connected 
mastocytosis.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings deemed to be 
the result of mastocytosis must be 
reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment must 
be conducted.  Any further indicated 
special studies must be conducted and all 
clinical findings reported in detail.  
The examiner must record pertinent 
medical complaints, symptoms, and 
clinical findings. Additionally, the 
examiner must provide an opinion as to 
whether the Veteran's complaints are 
consistent with the objective clinical 
findings, and whether the mastocytosis 
limits his ability to work, or affects 
his ability to obtain and maintain 
substantially gainful employment.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.  He should be 
informed that the consequences for 
failure to report for the VA examination 
without good cause will be the denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655(b) 
(2008).  In the event that the Veteran 
does not report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  Thereafter, the claim must be 
readjudicated by the RO.  This 
adjudication should, consistent with the 
symptomatology found to be the result of 
mastocytosis as a result of the 
examination requested above, determine if 
there are diagnostic codes in addition to 
those pertinent to the rating of skin 
disabilities that are applicable, and 
assign an appropriate rating under any 
such diagnostic code.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


